Citation Nr: 0910444	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-29 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for a skin disorder, to 
include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate right ear 
hearing loss was manifest during active service or developed 
as a result of an established event, injury, or disease 
during active service.

3.  The evidence of record does not demonstrate a chronic 
skin disorder was manifest during active service or developed 
as a result of an established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  A chronic skin disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in October 2003 and January 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in January 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a skin disorder.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he currently has a chronic skin 
disorder.  VA treatment records show that the Veteran had a 
single skin lesion excised in December 2005.  There is no 
competent medical evidence of record that documents a current 
chronic skin disability.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.


In this case, the November 1979 enlistment exam report shows 
that the veteran had normal ears.  Audiometric testing 
yielded the following results in decibels:


HERTZ

500
1000
2000
4000
RIGHT
10
5
10
10

In October 1980, audiometric testing yielded the following 
results in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
10
5
0
5
5

In March 1985, audiometric testing yielded the following 
results in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
0
0
0
0
0

A May 1987 re-enlistment exam report shows that the veteran 
had normal ears.  Audiometric testing yielded the following 
results in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
5
20

The Veteran reported on his May 1987 Report of Medical 
History (RMH) that he had experienced hearing loss.

In October 1990, audiometric testing yielded the following 
results in decibels:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
10
5
5
0

The October 1990 Report of Medical Examination indicates that 
the Veteran had normal ears, and the Veteran reported hearing 
loss on his October 1990 RMH.

In June 1993, audiometric testing yielded the following 
results in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
0
5
0
0
35

Audiometric testing completed two days later in June 1993 
gave the following results in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
5
5
15

The Veteran's June 1995 retirement exam report shows that the 
veteran had normal ears.  Audiometric testing yielded the 
following results in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
5
10
5
5
30

The Veteran reported on his June 1995 RMH that he had 
experienced hearing loss.

On VA audiological examination in May 2004, the Veteran 
complained of difficulty hearing in both ears.  He stated 
that he had problems hearing if there was any background 
noise.  He denied having any ear-related pathologies or 
treatment.  He noted that he was around the noise of 
airplanes, guns, and explosions while on active duty.  He 
reported that as an airborne infantry instructor, he could 
not wear hearing protection.  After leaving the service, he 
worked as a mechanic in a garage.  He said that he did not 
wear hearing protection at his current job.  Audiometric 
testing yielded the following results in decibels:


HERTZ
RIGHT
A.  
15
B.  10
C.  10
D.  15
E.  15
AVG.:  
12.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner opined that the 
Veteran's hearing was within normal limits with excellent 
word recognition ability.  It was further noted that medical 
treatment was not warranted and would not improve any hearing 
thresholds.  The examiner further stated that the Veteran has 
normal hearing, and the examiner was not concerned about the 
Veteran's hearing.

During a VA examination for ear disease in June 2004, the 
Veteran reported that while on active duty, he was exposed to 
artillery guns and simulators which produced significant 
noise.  He stated that many times he didn't wear any hearing 
protection.  He had noticed hearing loss in both ears.  He 
indicated that after leaving active duty, he had worked as a 
mechanic and as a truck driver and did not wear any hearing 
protection.  The examiner observed that an audiogram revealed 
essentially normal hearing in both ears.  The diagnosis was 
essentially normal hearing, bilaterally.

Based upon the evidence of record, the Board finds the 
Veteran's claimed right ear hearing loss was not incurred as 
a result of an established event, injury, or disease during 
active service.  None of the audiological examination reports 
of record are indicative of a hearing loss disability for VA 
benefit purposes.  See 38 C.F.R. § 3.385 (2008).  The 
May 2004 and June 2004 VA examiners both opined that the 
Veteran had essentially normal hearing.  Without a diagnosis 
of a current hearing loss disability that meets the standards 
of 38 C.F.R. § 3.385, service connection cannot be granted 
for right ear hearing loss.

The Board has considered whether service connection for right 
ear hearing loss could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced right ear hearing loss to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for right ear hearing loss 
cannot be established on a presumptive basis.

While the Veteran may sincerely believe he has right ear 
hearing loss as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Skin Disorder

VA law provides that compensation will be paid to a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and (b) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (2008).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Signs or 
symptoms involving skin, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the upper or lower respiratory system, (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, 
and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

In this case, service personnel records show the veteran 
served in Southwest Asia from April 1991 to July 1991.  The 
reports include no indication of combat.

Service treatment records show that the Veteran was treated 
in August 1980 for a left hand burn.  In August and September 
1981, he was treated for chigger bites in the legs.  He was 
treated for a rash and itching in November 1984.  A diagnosis 
of contact skin dermatitis was given, and the Veteran was 
prescribed hydrocortisone cream and prednisone for itching. 
In April 1985, he was treated for a right lower leg abrasion 
with pithy edema.  There was clear drainage, and the 
assessment was right lower leg cellulitis.  Medication and 
bed rest were prescribed.  In March 1992, he was noted to 
have athlete's foot.  In March 1994, he was treated for a 
boil on the left cheek.  The assessment was cellulitis.  

Service examinations performed in May 1987 and October 1990 
indicate that the Veteran had normal skin.  In his May 1987 
and October 1990 RMH's, the Veteran reported that he did not 
have a skin disorder.  The June 1995 retirement examination 
report also shows that the Veteran had normal skin, and the 
Veteran stated that he did not have a skin disorder in his 
June 1995 RMH.

VA treatment records from September 2004, March 2005, and 
September 2005 reveal that the Veteran had a crusting lesion 
on his left shoulder that was not changing.  In 
December 2005, it was noted in the VA outpatient records that 
the Veteran had a mass excised from his left arm.  Additional 
VA records from December 2005 show that the Veteran's skin 
was warm, dry, and pink in color.  Further VA treatment 
records through April 2006 are negative for signs, symptoms, 
or diagnoses of a skin disorder.

Based upon the evidence of record, the Board finds that a 
chronic skin disorder was not incurred as result of any 
established event, injury, or disease during active service.  
Although past treatment records show that the Veteran had a 
mass removed from his left arm in December 2005, the VA 
treatment records after December 2005 are negative for any 
signs, symptoms or diagnoses of a skin disorder.  There is no 
present evidence of a chronic skin disorder.  The Board also 
finds no probative evidence demonstrating that the veteran 
should be considered a combat veteran for compensation 
purposes.  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Brown, 3 Vet. App. 223, 225 
(1992).  While the Veteran may sincerely believe he has a 
present skin disorder as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.


ORDER

Entitlement to service connection for hearing loss, right 
ear, is denied.

Entitlement to service connection for a skin disorder, to 
include as a result of an undiagnosed illness, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


